Citation Nr: 1631015	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a June 1977 rating decision that denied service connection for a nervous condition, such that an earlier effective date of service connection for mental retardation, severity unspecified, and schizophrenia, residual type, is warranted. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a hearing before the undersigned in August 2015.  A transcript is of record. 


FINDING OF FACT

The denial of service connection for a nervous condition in the June 1977 rating decision was reasonably supported by the law and the evidence then of record, as it is not undebatable that the evidence at the timed showed that a nervous condition was incurred in or aggravated by active service, or manifested during a presumptive period.   


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the June 1977 rating decision denying service connection for a nervous condition.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as codified, in pertinent part, in 38 U.S.C.A §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2014), do not apply to CUE motions, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

With regard to any VA treatment records existing at the time of the June 1977 rating decision, the holding in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), that VA adjudicators have constructive notice of VA records existing at the time of the decision is not applicable to decisions dated prior to when Bell was issued in 1992 for CUE purposes, since CUE may only be based on the law existing at the time.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (holding that the Bell constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided).  Moreover, it appears that all VA treatment records, including those pertaining to treatment for a nervous condition as early as April 1970, are in the file.  

The Veteran has also indicated that he received treatment for a nervous condition during active service at Fort Ord Army Hospital in 1969.  The Veteran's complete service treatment records (STRs) appear to be of record and none suggest that he received psychiatric treatment or reported psychiatric symptoms.  The Veteran endorsed a history of depression or excessive worry and nervous trouble in a December 1969 report of medical history, which was completed for the purpose of separation from service, but there is no indication in the STRs that the Veteran received treatment for or complained of such symptoms during service apart from this medical history.  A physician's summary on the back of the form, in which the physician is instructed to comment on all positive answers, simply notes that the Veteran's medical history was either negative or existed prior to service (EPTS) and was not related to or aggravated by service.  With regard to the latter observation made in the physician's summary, a psychiatric abnormality was noted at entry, as discussed in more detail below, and a consultation at entry notes that the Veteran reported that he had earlier been found to be disqualified from service based on scores received in mental health examinations when he tried to enlist in a previous year.  His endorsement of a history of psychiatric symptoms in the December 1969 report of medical history may be consistent with a pre-service history of a psychiatric abnormality, and may also just as well refer to symptoms during service for which he did not seek treatment.  Thus, there is no reasonable possibility that outstanding STRs exist that would show treatment for a nervous condition or other psychiatric treatment.  See 3.156(c) (2015).  Accordingly, the Board will proceed with appellate review. 


II. Analysis

Service connection for a nervous condition was initially denied in the June 1977 rating decision, which states that the STRs "are entirely negative for complaint of or treatment of a nervous condition[,] nor was any shown within the presumptive period."  The Veteran submitted a notice of disagreement (NOD) with this decision, but did not perfect his appeal following issuance of a statement of the case (SOC) in May 1978.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  Moreover, the Veteran did not identify or submit new and material evidence within one year of the June 1977 rating decision or May 1978 SOC.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"); 38 C.F.R. § 3.156.  Consequently, the June 1977 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).



Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Veteran has not met his burden of establishing CUE in the June 1977 rating decision.  In a February 2014 letter, he stated, through his representative, that contrary to the findings in that decision, the STRs did show a nervous condition, that there is documentation in the file indicating that the STRs were not available for review at the time, and that the evidence shows that the Veteran in fact filed a claim for service connection while he was still in service.  

The Board will first address the issue of whether the STRs were in fact available for review at the time of the June 1977 rating decision.  There is no indication that they were unavailable for review at the time and no mention in that decision that they were not in the file.  In this regard, a VA Form 07-3101 reflects that VA requested the Veteran's complete STRs ("SMR's"), including entrance and separation examinations, from the National Personnel Records Center (NPRC) in April 1977, and that the NPRC responded by sending the records in May 1977.  This evidence further supports a finding that the STRs were before the VA adjudicator who denied the claim in June 1977. 



A March 1978 VA Report of Contact Form (VA Form 119) reflects that the STRs were not in the file when it was later reviewed in October 1977, but this does not mean they were not reviewed at the time of the June 1977 rating decision.  In April 1978, VA again requested the Veteran's STRs from the National Personnel Records Center (NPRC) via Form 07-3101, which states that the STRs were "lost in our office" and requests that the NPRC furnish any copies in its possession.  This form also notes that the Veteran was claiming treatment for a nervous condition at Fort Ord Hospital in 1969.  The NPRC responded that the original records were mailed.  

The fact that the RO stated in the VA Form 07-3101 that the STRs had been "lost" indicates that they were formerly in its possession, which is supported by the fact that it had previously requested and received the STRs from the NPRC, as well as the fact that the June 1977 rating decision itself indicates that the STRs were reviewed.  Moreover, even assuming that the STRs were not in the file at the time of the June 1977 rating decision, a March 1978 Deferred or Confirmed Rating Decision form (VA Form 21-6789) indicates that they were available by the time of the May 1978 SOC.  This form states that the STRs had been carefully reviewed and "furnish no evidence of treatment or diagnosis of claimed condition during service or in the applicable presumptive period."  Thus, the STRs were reviewed by the time of the May 1978 SOC.  

The Board notes that an August 1979 reference slip (VA Form 3230) states that the STRs had been received and requests that they be reviewed, stating that they did not appear to have been in the claims file at the time the rating decision was completed.  This statement appears in conflict with the March 1978 confirmed rating decision discussed in the preceding paragraph, which states that the STRs had in fact been reviewed, as well as the evidence that the STRs were available and reviewed at the time of the June 1977 rating decision.  It may be that the person who issued the VA Form 3230 was not aware that the STRs had already been reviewed.  



The Board finds that the March 1978 confirmed rating decision is sufficient evidence that they had in fact been reviewed by the time of the May 1978 SOC, notwithstanding the August 1979 VA Form 3230.  In this regard, there is a presumption of regularity in the administrative process whereby it is assumed absent clear evidence to the contrary that government officials have "properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see Boyd v. McDonald, 27 Vet. App. 63 (August 2014); Clarke v. Nicholson, 21 Vet.App. 130 (2007)).  As the March 1978 confirmed rating decision states they had in fact been reviewed, the Board presumes that they were by the time of the SOC.  See id.  By the same token, the Board presumes that STRs had also been reviewed in the June 1977 rating decision, which does not state that the STRs were unavailable for review at the time, and indeed states the contrary, which is also supported by the fact that the STRs had earlier been requested from the NPRC and received in May 1977.  It is implausible that the adjudicator would state they had been reviewed if they were missing from the file at the time.  Rather, it appears that they were subsequently lost by the RO, as discussed above, or perhaps returned to the NPRC, since it again sent the Veteran's STRs in response to the second request in April 1978.  In any event, the evidence shows they were reviewed by the time of the SOC. 

Finally, an August 1979 confirmed rating decision again states that the STRs were reviewed and were "entirely negative" for complaints, treatment, or diagnosis of a nervous condition, and therefore the claim would not be reopened.  The Board assumes that this decision was rendered in response to the August 1979 3230 slip discussed in the preceding paragraph, given the proximity in dates, and does not indicate that the STRs were unavailable for review by the time of the May 1978 SOC, or were not reviewed in the June 1977 rating decision. 

In sum, the Board finds that the STRs were available and reviewed at the time of the denial of the Veteran's original claim.  



Many years later in support of his petition to reopen this claim, the Veteran submitted additional VA treatment records dated within a year of his separation from service reflecting treatment for a nervous condition at the time.  These records were not in the file at the time of the June 1977 rating decision and May 1978 SOC.  As discussed above regarding VA's duty to assist, the constructive possession doctrine does not apply to decisions issued before 1992.  See Damrel, 6 Vet. App. at 246.  Thus, these VA treatment records were not before a VA adjudicator at the time of the June 1977 rating decision and May 1978 SOC, either physically or constructively, and thus cannot support CUE at the time.  As discussed below, even if these records were in the file, they would not establish CUE.

At the time of the June 1977 rating decision and May 1978 SOC, the STRs did not show treatment, diagnoses, or complaints of psychiatric symptoms, including nervousness, as found by the RO.  A February 1968 induction examination, dated the same date as the Veteran's entrance on active duty, indicates an abnormal finding in the psychiatric category.  A notation next to this category states either "SI" or "51" (as in a test score perhaps), but it is unclear what the initials or number stands for.  Although suicidal ideation may be denoted by the abbreviation "SI," as asserted in the Veteran's June 2014 substantive appeal (VA Form 9), there is no indication that the Veteran expressed or was found to exhibit suicidal ideation.  The second page of this form reflects that the Veteran was found unfit for military service, and in the summary of defects section notes "NP" or narcissistic personality disorder.  However, this conclusion was apparently overridden by the findings in a February 1968 consultation report on the same day.  This report states that the Veteran had no narcissistic personality ("N.P.") complaints or history of such.  It observes that the Veteran had been "rejected from service in 1966 for scores made on mental tests" according to a history obtained from him.  However, there was no history of a disqualifying narcissistic personality disorder at the time.  Again the notation "SI" or "51" (perhaps a test score) is recorded after this statement without explanation.  It is implausible that "SI" (if such it is) would refer to suicidal ideation without any mention of this symptom in the narrative immediately preceding it, and at any rate would only weigh against service incurrence or aggravation, as it would suggest significant psychiatric symptoms at the time of entrance.  

The December 1969 separation examination report reflects a normal psychiatric evaluation.  The Veteran later submitted a copy of this report in connection with a new claim for service connection many years later, which reflects a check mark indicating a finding of "abnormal" in the psychiatric category.  As the original contains no such check mark, there is every indication that it was altered, and thus the copy later submitted by the Veteran does not constitute credible evidence of a psychiatric abnormality found at separation.  Moreover, this version was not before the RO at the time it issued the June 1977 rating decision and May 1978 SOC. 

A December 1969 report of medical history reflects that the Veteran endorsed a history of symptoms of "depression or excessive worry" and "nervous trouble of any sort."  A physician's summary on the back of the form, in which the physician is instructed to comment on all positive answers, simply notes that the Veteran's medical history is either negative or existed prior to service (EPTS) and was not related to or aggravated by service.  Given the fact that a psychiatric abnormality was noted at entrance, and that the Veteran related a history of previously being found to be disqualified from service based on psychiatric testing, as reflected in the February 1968 psychiatric consultation report discussed above, the Veteran's endorsement of a history of psychiatric symptoms in the December 1969 report of medical history does not in itself indicate that such symptoms manifested during service.  The physician's summary on the back of the form suggests that they did not, or at least that no treatment was rendered during service.  

Thus, the RO's finding that STR's did not show symptoms of a nervous condition or other psychiatric condition was not CUE notwithstanding the Veteran's endorsement of a history of nervous trouble and other psychiatric symptoms in the report of medical history at separation, since the Veteran may have been referring to his pre-service history.  Alternatively, the RO may have found that a report of a history of such symptoms at separation without more, and especially in light of the physician's summary discussed in the preceding paragraph, was not sufficient to show that a nervous condition or other psychiatric condition manifested during service, when the STRs were otherwise devoid of such symptoms.  Mere disagreement as to how the evidence was weighed or evaluated cannot satisfy the standard for a finding of CUE. 

Other entries in the STRs reflect that the Veteran reported pain in his right upper quadrant and difficulty learning material in school and feeling dizzy, but none suggest that these symptoms or learning difficulties had a psychiatric origin, whatever the case may actually have been.  They also do not reflect, as the Veteran later stated at a February 1978 VA examination, that psychiatric medication was prescribed at the time.  Thus, the STRs do not suggest that the Veteran complained of, or was treated for, nervousness or a psychiatric condition during the service period itself.  Even if on retrospect or through the interpretation of a medical professional, right-sided chest pain was in fact a psychogenic symptom, as stated in a January 2014 letter by a Dr. Borstein (which of course was not before the RO at the time), the STR's certainly do not compel the conclusion, to which reasonable minds could not differ, that psychiatric symptoms manifested or were treated at the time.  Mere disagreement as to how the evidence was weighed or evaluated cannot support a finding of CUE.  

Accordingly, there was no clear and unmistakable error in the RO's finding that the STRs do not show that psychiatric symptoms such as nervousness manifested during the Veteran's active service period.  Rather, they show that he was noted to have a psychiatric abnormality at entrance (which was initially found disqualifying, but then found not to be disqualifying after consultation findings that he did not have a narcissistic personality disorder) and a pre-service history of being found unqualified for service-when he previously attempted to enlist-due to scores on mental health tests.  They also show that he reported a history of psychiatric symptoms such as nervous trouble at separation, but such symptoms may have been attributable to his pre-service history, and in any event there was no CUE in finding that this reported history alone, and in light of the physician's summary in that form, was not sufficient to show that a nervous condition or psychiatric disorder manifested during the service period itself, for the reasons explained above. 

The post-service evidence at the time of the original denial also does not show CUE with regard to fact finding.  At the time of the June 1977 rating decision and May 1978 SOC, there were no post-service records dated prior to 1976.  VA treatment records dated in November 1976 constitute some of the earliest post-service evidence at the time, and show that the Veteran presented with a "schizoid affective personality with subnormal intellectual functioning."  A May 1977 VA treatment record reflects a diagnosis of "mental retardation" and "mild paranoid schizophrenia." 

A February 1978 VA examination report, which was obtained in connection with the Veteran's original claim, reflects that the Veteran reported that during active serve he had "a problem with his nerves and the doctor gave him nerve pills."  The examiner then stated, "However, later in the interview [the Veteran] states that he was having the right-sided pain and the doctor gave him pills for that which was part of his nervousness."  The examiner noted that the "records do indicate that he complained of right-sided pain frequently during service, but apparently was only given analgesic medication and never received any medicine for his nerves as far as the available records can reveal."  The Veteran also stated that he had been treated about five years earlier for a "nervous breakdown" at a particular facility.  However, the examiner noted that the records showed the Veteran was treated at that facility in November 1976, and the Veteran stated in response that perhaps that was when he was treated at that facility.  The examiner diagnosed schizophrenia and mental retardation.  

In sum, the Board finds that the correct facts as known at the time of the June 1977 rating decision and May 1978 SOC were properly before the adjudicator, and that the decision was based on the record that existed at the time.  The Board next turns to the issue of whether the law at the time was properly applied. 

In 1977 and 1978, just as it does now, applicable law and regulations provided that service connection may be granted for a disability resulting from personal injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (formerly codified at 38 U.S.C. § 310).  Service connection could also be granted for a chronic disease, including psychoses, if manifest to a degree of 10 percent or more within one year from the date of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (formerly codified at 38 U.S.C. §§ 312, 313; 38 C.F.R. §§ 3.307, 3.309).
A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (formerly codified at 38 U.S.C. § 311 and 38 C.F.R. § 3.304(b)). 

When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (formerly codified at 38 U.S.C. § 313 and 38 C.F.R. § 3.306). 
 
Based on the February 1978's VA examiner's finding that there was no evidence that the Veteran was prescribed medicine for his nerves during service, and the STRs themselves, which the RO found did not establish treatment or complaints of a psychiatric condition during service, there was no CUE in the RO's conclusion that the evidence did not support service incurrence or aggravation of a psychiatric condition. 

With regard to presumptive service connection for schizophrenia as a psychosis, there was no CUE in finding that symptoms of a psychosis were not noted during service or within one year of service separation.  The Board has already explained above why it was not CUE to find that symptoms of a nervous condition or other psychiatric condition were not noted during the service period itself, although a psychiatric abnormality was noted at entrance and the Veteran reported a history of psychiatric symptoms at separation.  Moreover, at the time of the original denial, there were no post-service treatment records showing that symptoms of a psychosis manifested within one year of service separation.  The Veteran's statements in support of the claim that he did experience a nervous condition during service and was treated for a nervous breakdown shortly after separation may have been found not credible or not sufficient to establish these facts at the time in the absence of any supporting evidence or documentation.  Again, mere disagreement as to how the evidence was weighed or evaluated cannot establish CUE. 

Many years later, in support of his petition to reopen this claim, the Veteran submitted VA treatment record records dated in April 1970 which show that he sought outpatient treatment for a nervous condition at VA and reported that he was treated for a nervous condition during service.  He also submitted an April 1970 application for VA treatment for "nerves," VA treatment records dated in March 1971 and November 1971 reflecting that he reported headaches and nervousness and seemed anxious and discouraged about his job, and an October 1972 request for records submitted by a school district to the VA Medical Center, which asks for information on the Veteran's history of treatment for nervousness or a mental disorder.  None of these records were in the file at the time of the June 1977 rating decision and May 1978 SOC.  These records cannot be considered to have been before VA adjudicators at the time, as they were not physically in the file, and the constructive possession doctrine does not apply retroactively to claims decided before 1992.  See Damrel, 6 Vet. App. at 246.  Thus, these records cannot be a basis for finding CUE in the original denial.  

The Board also notes, and in the alternative, that CUE would not be established even if such records were in the claims file at the time.  The RO may have found that service incurrence or aggravation was still not established, including on a presumptive basis.  Specifically, because a psychiatric abnormality was noted at entry, the RO may have found that the presumption of soundness did not apply.  Further, as there was no evidence of treatment or complaint of psychiatric symptoms during service, the RO may have concluded that there was no evidence of worsening of the pre-existing psychiatric abnormality beyond its natural progression during service so as to shift the burden on VA of showing by clear and unmistakable evidence that it was not aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (formerly codified at 38 U.S.C. § 313 and 38 C.F.R. § 3.306).  Accordingly, there would be no CUE in finding that the Veteran had not met his burden of showing that a pre-existing psychiatric abnormality was aggravated by service.  


Finally, and again in the alternative, the RO may have found that the VA treatment records dated in April 1970 evidencing a nervous condition at the time as well the Veteran's report of treatment for a nervous condition during service were not sufficient to show that symptoms of a psychosis manifested during service or within one year of separation, and that a medical nexus was not otherwise established between the later-diagnosed schizophrenia and any symptoms during service or the presumptive period.  These determinations would involve a weighing and evaluation of the evidence, and even if this evidence were sufficient to support service connection, could not establish CUE if the RO concluded otherwise.  The Board also notes that to the extent mental deficiency may have been shown during service, such is not a disease or injury within the meaning of VA law, and thus there would be no CUE in denying this aspect of the claim or in finding that it pre-existed and was not aggravated by service.  See 38 C.F.R. § 3.303(c). 

In any event, irrespective of whether the VA treatment records dated in 1970 and 1971 would be sufficient to establish CUE in the June 1977 rating decision or May 1978 SOC, they were not of record at the time.  CUE can only be based on the evidence that was before the adjudicator at the time of the decision being challenged.  Further, any failure on the RO's part to obtain these records in 1977/1978, i.e., failure of duty to assist, does not amount to CUE.  

The grant of service connection for mental retardation, severity unspecified, and schizophrenia, residual type, in the April 2014 rating decision was not based solely on the same evidence as the earlier decision, but was also based on a March 2014 VA examination report in which the examiner opined that the Veteran had a pre-existing psychiatric disorder that was aggravated by service.  The examiner noted that there was no record of treatment for a nervous condition during service, in keeping with the finding of the RO in the initial denial, but explained that given the observation in the February 1978 VA examination report that the Veteran was markedly impaired, and yet was able to complete two years of service, it "could be assumed that his condition had deteriorated over time," and thus was "at least as likely as not aggravated beyond its natural progression" by active service.  This opinion of course was not of record at the time of the earlier denial, and thus cannot establish CUE in the June 1977 rating decision or May 1978 SOC.  

In the February 2014 letter, the Veteran, through his attorney, also stated that there was evidence that the Veteran submitted a service connection claim for a nervous condition while he was still in service.  The file contains no evidence or reference to such a claim.  This assertion was based on a statement made by the February 1978 VA examiner that the claims file "reveals that [the Veteran] applied for [service connection] for a nervous condition in 1969 in Fort Ord Hospital, but the rating board reviewed the service record and stated that there was no evidence of any type of nervous condition during service as far as his service records are concerned."  While the syntax of this sentence is such that it certainly admits of such an interpretation, it is clear from the context of the record that what the examiner meant was that the Veteran's original March 1977 application for service connection, submitted on VA Form 21-526, was for a nervous condition which he stated was treated at Ford Ord Hospital, in 1969.  The reference to the findings by the "rating board" was clearly to the June 1977 rating decision.  Neither the February 1978 VA examination report nor any other evidence in the claims file suggests that a claim was submitted during service.  

Apart from the motion to reverse the June 1977 rating decision on the basis of CUE, the Veteran has not advanced any other arguments in support of an earlier effective date of service connection, and the record does not otherwise show that an earlier effective date is warranted.  Service connection was granted effective February 2010, the date of the Veteran's most recent petition to reopen.  See 38 C.F.R. § 3.400 (2015).  Earlier rating decisions that denied reopening the claim in December 2007 and August 2008 were not appealed and are final.  Thus, an effective date of service connection may not be established based on the earlier petitions to reopen that were denied in those decisions.  See id.

In sum, the Veteran has not identified any error of fact or application of law in the June 1977 rating decision or May 1978 SOC based on the record at the time that would have manifestly changed the outcome of the decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 


ORDER

CUE was not committed in the June 1977 rating decision denying service connection for a nervous condition; entitlement to an earlier effective date of service connection for mental retardation, severity unspecified, and schizophrenia, residual type, on this basis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


